Citation Nr: 1826584	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-36 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974.

This mater comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  Left knee disability currently diagnosed as patellofemoral pain syndrome is attributable to service.

2.  A mood disorder on the bipolar spectrum is attributable to service.


CONCLUSIONS OF LAW

1.  Left knee patellofemoral pain syndrome was incurred in active service.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2017).

2.  A mood disorder on the bipolar spectrum was incurred in active service.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, certain chronic diseases such as arthritis and psychoses will be presumed to have been incurred in or aggravated by service if manifested to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Left Knee Disability

Service treatment records (STRs) indicate complaints of bilateral knee pain in service.  A January 23, 1973 treatment note indicated complaints of pain in both knees.  No effusion was noted.  Full range of motion was noted along with no ligamentous instability.  A referral to orthopedics was noted.  A January 24, 1973 orthopedic consultation indicated complaints of bilateral knee pain more pronounced on bending.  Physical examination showed slight patellar crepitus and no effusion.  Full range of motion as noted on examination.  No rotary instability or medial or lateral collateral ligamentous instability was noted.  A provisional diagnosis of possible chondromalacia in both knees was indicated.  A March 2, 1973 orthopedic note indicated diffuse anterior knee pain when kneeling (not just parapatellar) and difficulty arising.  The examiner indicated episodes of swelling to tibial tubercle and underneath patellar tendon.  The examiner noted no crepitus or tenderness and full knee range of motion.  The examiner noted "nursemaids knees"' and no evidence of "chondromal."

The Veteran was afforded a VA examination for his knee condition in September 2012.  On examination, the Veteran complained of flare ups and indicated that he fell from a ladder in service and had knee problems since that incident.  

A subsequent November 2012 VA medical opinion by the Veteran's treating physician indicated that the Veteran had been seen for chronic knee pain.  In the examiner's opinion, it was at least as likely as not that the current knee pain is related to service.  She noted that the Veteran's STRs had been reviewed which showed that he was diagnosed with chondromalacia of the knee while in the service.   

In November 2014, another VA examiner completed a Disability Benefits Questionnaire (DBQ) for knee and lower leg conditions.  The examiner stated that the current diagnosis was patellofemoral pain syndrome and the Veteran had this diagnosis previously in the military.  It was noted that the Veteran currently had pain on movement which decreased his movement.  Functional impairment was indicated, including on standing, walking and sitting.

In this case, there is a positive medical opinion by a VA examiner who reviewed the record and provided an opinion consistent with the record.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The statement of the case indicated that the claim was being denied because the Veteran did not have a current diagnosis, but rather only had pain of the left knee.  There is a current diagnosis.  Moreover, in Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018), the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that the term "disability" as used in 38 U.S.C. § 1110 "refers to the functional impairment of earning capacity, not the underlying cause of said disability," and held that "pain alone can serve as a functional impairment and therefore qualify as a disability."  Thus, where pain alone results in functional impairment, even if there is no identified underlying diagnosis, it can constitute a disability.  In this case, the Veteran's pain does result in functional impairment.

Accordingly, service connection for left knee disability currently diagnosed as patellofemoral pain syndrome is warranted.  

Psychiatric Disorder

The STRs indicate that the Veteran was seen for a psychiatric complaint in service in March 1974.  Upon examination, the Veteran was diagnosed with Inadequate Personality, Passive-Dependent.  On his discharge examination, the same basic diagnosis was noted as Passive Dependent Personality.

The Veteran underwent a VA examination in September 2012.  The examiner referred to the STRs, noting the following.  A Health Record Chronological Record of Medical Care dated March 1 1974 stated that the Veteran was unhappy, pessimistic, and depressed.   The Veteran indicated that he wanted to get out of the Navy and had been trying hard to cope with the people on the ship which was becoming more difficult.  His father had recently died and he really missed him.  He gave the impression of irritability and distrust toward authority.  He lacked the flexibility of a personality necessary to function under stress and ability to respond to intellectual emotional and physical demands aboard ship.  The impression was Inadequate Personality Passive Dependent.  A subsequent notation noted that the Veteran had a Passive Dependent Personality.  The examiner indicated that the Veteran currently had a personality disorder as an Axis II diagnosis, but no Axis I disorder.  It was noted that since the Veteran did not have depression; depression was not due to his left knee disability.

In November 2012, the Veteran's VA psychiatrist submitted a medical opinion.  The psychiatrist stated that the Veteran had a mood disorder on the bipolar spectrum which was related to the Veteran's military service.  She opined that the Veteran's mood disorder began to manifest during his time in the military and was likely triggered at that time by his father's suicide.  She cited to inservice symptoms his being unhappy, pessimistic, depressed, inadequate, discouraged, irritable, poor judgment, and difficulty getting along with others.  She indicated that these symptoms represented the initial manifestations of the Veteran's current mood disorder.

The Board notes that personality disorders are not generally eligible for service connection for compensation purposes as they are not considered disabilities within the meaning of the applicable legal criteria.  See 38 C.F.R. §§ 3.303 (c), 4.9, 4.127 (2017).  Service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127; Carpenter v. Brown, 8 Vet. App, 240 (1995).  

In this case, there is conflicting evidence over the current diagnosis.  One VA examiner, a psychologist, indicated that the Veteran has a personality disorder and did not indicate that a psychiatric disorder was superimposed upon the inservice personality disorder during service.   However, another VA examiner, a psychiatrist, opined that the Veteran actually has a mood disorder on the bipolar spectrum, which initially manifest during service.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board finds that the medical evidence of record is in relative equipoise as to the matter of whether a psychiatric disorder is attributable to service.  As noted, there are contradictory opinions, but the Board finds that they are of equally probative value as they were provided by specialists and were based on accurate medical histories.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for a mood disorder on the bipolar spectrum is warranted.




							(Continued on the next page)

ORDER

Left knee patellofemoral pain syndrome is granted.

A mood disorder on the bipolar spectrum is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


